OAPOTO'STO, J.
The -plaintiff claims that on April 14, 1926, about 10:30 a. m., while a customer in defendant’s store, she slipped upon a piece of waxed paper, was thrown to the floor and injured. The -plaintiff testified that the paper in question was trampled upon and pieces -of it were stuck to the floor. There was evidence 'that envelopes of a similar kind of paper and containing mérchandise were displayed on a nearby counter. Certain statements claimed to have -been made by a salesgirl who was not produced as a witness were excluded and the plaintiff’s exceptions duly noted. It is not the province of this Court to review i-ts own rulings. This phase of the case, therefore, must be left to a higher Court for determination.
The defendant denied liability by disclaiming any knowledge of any dangerous condition of the floor.
The -case is a border line case. The Court gave the plaintiff the benefit of any doubt and submitted the issue to the jury, which returned a verdict for the defendant. The plaintiff’s motion for another trial reflects the hope of every unsuccessful litigant.
Motion for new trial denied.